a Memorandum. — In the winter vacation, to wit: on the 19th day of January, 1841, the Honorable Richard H. Bayard having been elected to the Senate of the United States, resigned his office of chief justice of this State; and the Honorable James Booth, of New Castle, was appointed in his place on the 12th of March, 1841, and took his seat at the commencement of this term.
Record. Action on a note of hand under seal, dated June 27, 1840, with a power of attorney to any justice of the peace to enter judgment thereon, with stay of execution till the 11th of November next, for $5 00 with interest. Judgment entered November 17, 1840, by Wm. B. Wilson, J. P.
The defendant now filed an affidavit stating that the note was for a bet upon the general election, and therefore illegal; and
Brinckloe, for him, moved the court for leave to impeach the record by proof of this fact; which was refused, on the ground that the consideration of the note could not be thus inquired into; and, if it could, such a case does not fall within the very narrow class of cases where, on certiorari, the court would inquire into facts beyond the record; it would in fact amount to the trial of an appeal on certiorari.
                                                      Judgment affirmed.